—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 5, 1998, in an action to recover unpaid workers’ compensation premiums, in favor of plaintiff and against defendants in the principal amount of $399,833.88, unanimously affirmed, without costs.
Plaintiffs unrebutted business records, which included the insurance application, audit worksheets and resulting invoices and statements of account for a balance due, were sufficient to make out a prima facie showing of entitlement to judgment as a matter of law (see, Commissioners of State Ins. Fund v Allou Distribs., 220 AD2d 217). Defendants’ claimed need for disclosure of plaintiffs assumptions and methodologies was properly rejected by the IAS Court in view of their prolonged inactivity prior to the motion, plaintiffs full explanation of the one apparent anomaly in its bills specifically challenged by defendants, and defendants’ failure to explain how plaintiffs bills do not reflect the audits signed by their accountant. We have considered defendants’ other arguments and find them unpersuasive. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.